DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Note that applicant only points to differences between the claimed invention and prior art reference Bacic while pointing to specific limitations that have been clearly mapped by primary prior art reference Roach, however, no mention of how Roach fails to disclose said limitations that would make the argument that the combination of Roach as modified by Bacic would not be obvious a persuasive argument. For these reasons, the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roach et al – hereafter Roach – (US 20180045071 A1) in view of Bacic (US 9,410,444 B2).

Regarding claim 1, Roach teaches a method for detecting a shaft event (Fig.3) in a gas turbine engine comprising a first spool and a second spool different from the first spool (Fig.1; ¶20), the method comprising: 
obtaining a first parameter indicative of one of power of the first spool (¶20, note “the speed of a first spool in the engine;” note that speed of a spool could be used to indicate power) and a load transfer through a shaft of the second spool (¶20, note “a load transfer through the shaft of a second spool different from the first spool”), and obtaining a second parameter indicative of the other one of power of the first spool and the load transfer through the shaft of the second spool (see above); 
determining a detection threshold as a function of the first parameter (Fig.2A, note “Detection Zone”); 
comparing the second parameter to the detection threshold (Fig.3, 306); and 
detecting the shaft event when the second parameter is beyond the detection threshold (Fig.3, 308) and then transmitting a signal indicative of the shaft event (¶34, note “step 308 of detecting the shaft event comprises transmitting a signal indicative of the shaft event”).
Roach does not explicitly teach the parameter indicative of power is one of: a discharge pressure of a compressor of the engine, a fuel flow to a combustor of the engine and a core airflow through the first spool.
Bacic teaches a method of detecting shaft break in a shaft system comprising a shaft coupled between two masses (abstract). Bacic further teaches a step of the method of detecting shaft break according to the present invention requires sensing of at least one engine parameter that is indicative of engine power (Fig.5, 72); typical parameters include altitude, other shaft speeds, `raw` or corrected, and compressor exit pressure (column 4 line 53-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and system of Roach by having the parameter indicative of power is a discharge pressure of a compressor of the engine as taught by Bacic because this would entail a simple substitution of one known element (power parameter of Roach) for another (power parameter of Bacic) to obtain predictable results (determining if a shaft event has occurred).

Regarding claim 3, Roach and Bacic further teach the first spool is a high pressure spool (Roach ¶20, note “the speed of a first spool in the engine 10, such as the high pressure spool”) and the second spool is a low pressure spool (Roach ¶20, note “a second spool different from the first spool, i.e. the low pressure spool”), and wherein obtaining the first parameter and the second parameter comprises measuring the load transfer through a low pressure shaft (Roach ¶22, note “a load transfer through a shaft of a second spool, such as the low pressure shaft 20 of the low pressure spool”).

Regarding claim 4, Roach and Bacic further teach measuring the load transfer comprises measuring the load transfer with a torque sensor in a gearbox of the engine (Roach ¶22, note “measured using a torque sensor, which may be provided in a reduction gearbox (RGB) 32 in engine”).

Regarding claim 5, Roach and Bacic further teach measuring the load transfer comprises measuring the load transfer with a strain gauge (Roach ¶23, note “the load transfer is measured using a load or force from a load cell, or using a stress or strain from a strain gauge”).

Regarding claim 6, Roach and Bacic further teach the first spool is one of a high pressure spool and a low pressure spool (Roach ¶20, note “a first spool in the engine 10, such as the high pressure spool or the low pressure spool”), and the second spool is a power turbine spool (Roach ¶20, note “a second spool different from the first spool, i.e. … the power turbine spool if the low pressure spool speed is used”), and wherein obtaining the first parameter and the second parameter comprises measuring the load transfer through a power turbine shaft (Roach ¶20, note “the load transfer through the power turbine shaft is used”).

Regarding claim 7, Roach and Bacic further teach transmitting the signal comprises transmitting the signal to one or more fuel flow valves to turn off a fuel flow to the engine (Roach ¶34, note “detecting the shaft event comprises transmitting a signal indicative of the shaft event. The signal may be used to shut-off the fuel flow to the engine”).

Regarding claim 8, Roach and Bacic further teach transmitting the signal comprises transmitting the signal to a display device to display an alert of the shaft event (Roach ¶34, note “detecting the shaft event comprises triggering a warning, such as a light or a text message in an aircraft cockpit or elsewhere, indicative of the shaft event”).

Regarding claim 9, Roach and Bacic further teach the detection threshold is engine specific and varies as a function of engine characteristics (Roach ¶26, note “detection threshold 206 may vary as a function of certain engine characteristics”).

Regarding claim 10, Roach and Bacic further teach the detection threshold varies as a function of flight conditions (Roach ¶25, note “Detection thresholds may be determined using flight test data for various conditions and manoeuvres, such as acceleration, deceleration, landing, reverse thrust, handling manoeuvres, flameouts, windmilling, and the like. Data may also be gathered for different flight conditions, such as, but not limited to, at ground level (210), 5K Vmin (218), 17K Vmin (216), 17k Vmax (214), and 25K Vmax (212), and different detection thresholds may be established for each flight condition”).

Regarding claim 11, Roach further teaches a system (Fig.4) for detecting a shaft event (Fig.3) in a gas turbine engine comprising a first spool and a second spool different from the first spool (Fig.1; ¶20), the system comprising: 
a processing unit (Fig.5, 502); and 
a non-transitory memory (Fig.5, 504) communicatively coupled to the processing unit and comprising computer-readable program instructions (Fig.5, 506) executable (note that the examiner recommends positively reciting the following steps by amending the limitation executable to recite executed) by the processing unit for: 
obtaining a first parameter indicative of one of power of the first spool (¶20, note “the speed of a first spool in the engine;” note that speed of a spool could be used to indicate power) and a load transfer through a shaft of the second spool (¶20, note “a load transfer through the shaft of a second spool different from the first spool”), and obtaining a second parameter indicative of the other one of power of the first spool and the load transfer through the shaft of the second spool (see above); 
determining a detection threshold as a function of the first parameter (Fig.2A, note “Detection Zone”); 
comparing the second parameter to the detection threshold (Fig.3, 306); and 
detecting the shaft event when the second parameter is beyond the detection threshold (Fig.3, 308) and then transmitting a signal indicative of the shaft event (¶34, note “step 308 of detecting the shaft event comprises transmitting a signal indicative of the shaft event”).
Roach does not explicitly teach the parameter indicative of power is one of: a discharge pressure of a compressor of the engine, a fuel flow to a combustor of the engine and a core airflow through the first spool.
Bacic teaches a method of detecting shaft break in a shaft system comprising a shaft coupled between two masses (abstract). Bacic further teaches a step of the method of detecting shaft break according to the present invention requires sensing of at least one engine parameter that is indicative of engine power (Fig.5, 72); typical parameters include altitude, other shaft speeds, `raw` or corrected, and compressor exit pressure (column 4 line 53-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method and system of Roach by having the parameter indicative of power is a discharge pressure of a compressor of the engine as taught by Bacic because this would entail a simple substitution of one known element (power parameter of Roach) for another (power parameter of Bacic) to obtain predictable results (determining if a shaft event has occurred).

Regarding claim 13, Roach and Bacic further teach the first spool is a high pressure spool (Roach ¶20, note “the speed of a first spool in the engine 10, such as the high pressure spool”) and the second spool is a low pressure spool (Roach ¶20, note “a second spool different from the first spool, i.e. the low pressure spool”), and wherein obtaining the first parameter and the second parameter comprises measuring the load transfer through a low pressure shaft (Roach ¶22, note “a load transfer through a shaft of a second spool, such as the low pressure shaft 20 of the low pressure spool”).

Regarding claim 14, Roach and Bacic further teach measuring the load transfer comprises measuring the load transfer with a torque sensor in a gearbox of the engine (Roach ¶22, note “measured using a torque sensor, which may be provided in a reduction gearbox (RGB) 32 in engine”).

Regarding claim 15, Roach and Bacic further teach measuring the load transfer comprises measuring the load transfer with a strain gauge (Roach ¶23, note “the load transfer is measured using a load or force from a load cell, or using a stress or strain from a strain gauge”).

Regarding claim 16, Roach and Bacic further teach the first spool is one of a high pressure spool and a low pressure spool (Roach ¶20, note “a first spool in the engine 10, such as the high pressure spool or the low pressure spool”), and the second spool is a power turbine spool (Roach ¶20, note “a second spool different from the first spool, i.e. … the power turbine spool if the low pressure spool speed is used”), and wherein obtaining the first parameter and the second parameter comprises measuring the load transfer through a power turbine shaft (Roach ¶20, note “the load transfer through the power turbine shaft is used”).

Regarding claim 17, Roach and Bacic further teach transmitting the signal comprises transmitting the signal to one or more fuel flow valves to turn off a fuel flow to the engine (Roach ¶34, note “detecting the shaft event comprises transmitting a signal indicative of the shaft event. The signal may be used to shut-off the fuel flow to the engine”).

Regarding claim 18, Roach and Bacic further teach transmitting the signal comprises transmitting the signal to a display device to display an alert of the shaft event (Roach ¶34, note “detecting the shaft event comprises triggering a warning, such as a light or a text message in an aircraft cockpit or elsewhere, indicative of the shaft event”).

Regarding claim 19, Roach and Bacic further teach the detection threshold is engine specific and varies as a function of engine characteristics (Roach ¶26, note “detection threshold 206 may vary as a function of certain engine characteristics”).

Regarding claim 20, Roach and Bacic further teach the detection threshold varies as a function of flight conditions (Roach ¶25, note “Detection thresholds may be determined using flight test data for various conditions and manoeuvres, such as acceleration, deceleration, landing, reverse thrust, handling manoeuvres, flameouts, windmilling, and the like. Data may also be gathered for different flight conditions, such as, but not limited to, at ground level (210), 5K Vmin (218), 17K Vmin (216), 17k Vmax (214), and 25K Vmax (212), and different detection thresholds may be established for each flight condition”).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN G FLORES/Primary Examiner, Art Unit 3745